Case 1:19-mj-00637-TAB Document1 Filed 06/19/19 Page 1 of 1 PagelD #: 1

FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION JUN 19 2019
U.S. CLERK'S OFFICE
INDIANAPOLIS, INDIANA
IN RE: SEARCH WARRANT ) CAUSE NO. 1:19-mj-637
)
)
APPEARANCE

Comes now, Josh J. Minkler, United States Attorney for the Southern District of Indiana,
by Lawrence D. Hilton, Assistant United States Attorney for the Southern District of Indiana,

and enters his appearance as counsel for the United States of America.

Respectfully submitted,

JOSH J. MINKLER
United States Attorney

    
   

 

  

Lawrence D. Hilton
Assistant United States Attorney
